Citation Nr: 0715594	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  99-16 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to April 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the benefit sought on 
appeal.  The case was remanded in April 2005.

This appeal is REMANDED to the RO by way of the Appeals 
Management Center in Washington, D.C. The VA will notify the 
veteran should further action be required.


REMAND

The veteran claims that entitlement to service connection for 
PTSD due to an in-service assault.  In this regard, VA has 
established special evidentiary development procedures, 
including the interpretation of behavioral changes by a 
clinician and interpretation in relation to a medical 
diagnosis.  Patton v. West, 12 Vet. App. 272 (1999)

Significantly, the record shows the veteran has not been 
provided with specific notice of certain provisions that 
apply to cases involving PTSD based on allegations of 
personal assault.  38 C.F.R. § 3.304(f) (3) (2006).  VA will 
not deny a PTSD claim that is based on an inservice personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavioral changes may constitute credible 
supporting evidence of the stressor, further development is 
in order.

Further, in March 2007, the Board received additional 
pertinent medical evidence which has yet to be considered by 
the RO, and which was not accompanied by a waiver of initial 
consideration.  Hence, further development is required.

Finally, the veteran's case would be stronger if he provided 
additional details concerning in the claimed assault which 
would independently verify the claimed in-service stressor.  
In this regard, he should attempt to inform VA when the 
incident occurred, or at a minimum give VA a sixty day 
window; the names of any investigating military police 
personnel; and the names of the alleged attackers, etc.  
Further, he should identify any independent source which 
would independently corroborate the claimed stressor.

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The RO should contact the veteran and 
notify him of the opportunity to furnish, 
or to advise VA of the potential source 
or sources of evidence other than his 
service records, or evidence of 
behavioral changes, that might constitute 
credible supporting evidence of his 
purported inservice stressor.  38 C.F.R. 
§ 3.304.  The veteran must be provided 
with specific examples of corroborating 
alternative evidence.

2.  The veteran is to be invited to 
submit a statement providing greater 
detail concerning the claimed inservice 
stressor.  In particular he should 
identify when the event occurred; the 
names of any law enforcement personnel 
who investigated the incident; the reason 
why military police investigated an off 
base incident; how the military police 
established their jurisdiction over a 
civilian locale; and any mental health 
center reports he has not previously 
identified to particularly include those 
dated prior to 1997.  

3.  The RO should review all the evidence 
of record, including the medical evidence 
submitted in March 2007.  

4.  If and only if, an in-service 
stressor is independently verified, the 
RO should schedule the veteran for a 
psychiatric examination to determine the 
nature and etiology of any current PTSD.  
The claims folders must be made available 
to the examiner for review.  The clinical 
history and all pertinent psychiatric 
pathology should be discussed in the 
examination report.  If PTSD is 
diagnosed, the examiner should specify 
which stressor was used as a basis for 
the diagnosis, and the evidence which 
independently verifies the claimed 
stressor.  The examiner should then opine 
whether it is at least as likely as not 
that PTSD had its onset during the 
veteran's active service.

5.  Thereafter, the RO must review the 
claims folders and ensure that the 
foregoing development actions, as well as 
any other necessary development has been 
conducted and completed in full.  The RO 
should review any examination report to 
ensure that it is in complete compliance 
with the directives of this REMAND.  If 
the report is deficient in any manner, 
the RO must implement corrective 
procedures at once.

6.  The RO should then readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO must issue a 
supplemental statement of the case, and 
provide him with an opportunity to 
respond.  The RO is advised that they are 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted. No action is required of the veteran 
until he is notified by the RO. The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



